As filed with the Securities and Exchange Commission on November 8, 2011. File No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVX CORPORATION (Exact Name of Issuer as Specified in its Charter) Delaware 33-0379007 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1 AVX Boulevard Fountain Inn, South Carolina 29644 (864) 967-2150 (Address, including zip code, and telephone number of Principal Executive Offices) AVX Corporation Retirement Plan (Full Title of the Plans) Kurt P. Cummings Vice President, Chief Financial Officer, Treasurer and Secretary AVX Corporation 1 AVX Boulevard Fountain Inn, South Carolina 29644 (864) 967-2150 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Gary C. Ivey Kristen N. Higbee Alston & Bird LLP Bank of America Plaza 101 South Tryon Street, Suite 4000 Charlotte, North Carolina 28280-4000 (704) 444-1090 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer X Non-accelerated filer  (Do not check if a smaller reporting company)
